1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Kimberly Sandberg
     Assistant Federal Public Defender
4    New York State Bar No. 5152863
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Kimberly_Sandberg@fd.org
7

8    *Attorney for Petitioner Charles Adrian Ford

9
10
                           U NITED S TATES D ISTRICT C OURT
11                               D ISTRICT OF N EVADA
12   Charles Adrian Ford,

13                Petitioner,                   Case No. 2:17-cv-00112-RFB-VCF

14         v.                                   Unopposed motion for extension of
                                                time to file amended petition for
15   State of Nevada, et al.,                   writ of habeas corpus

16                Respondents.                  (First request)

17

18

19

20

21

22

23

24

25

26
27
 1                                 P O IN TS   AND   A U TH O R IT IE S
 2            Petitioner Charles Ford moves this Court for the entry of an order extending

 3    the time within which he must file an amended petition for writ of habeas corpus by

 4    90 days from October 26, 2018 to and including January 24, 2019. The state, by

 5    Deputy Attorney General Ashley A. Balducci, does not object to this request, though

 6    her non-objection does not constitute a waiver of any procedural defenses respondents

 7    may wish to raise in response to the amended petition including, but not limited to,

 8    timeliness, procedural default, and questions of exhaustion.

 9            This is Ford’s first request for an extension of time. This motion is not filed for

 10   the purposes of delay but in the interests of justice, as well as in the interests of Ford.

 11           Counsel first met with Ford on September 21, 2018. At this meeting, counsel

 12   realized further investigation of the case is necessary. Counsel requested and was

 13   given an investigator for Ford’s case. Although investigation is already underway,

 14   the investigation will take more time. Counsel may also hire an expert for Ford’s

 15   case.

 16           Counsel hopes to incorporate the findings from the investigation into the

 17   amended petition for writ of habeas corpus. Also, counsel may incorporate expert

 18   findings into the petition. Both the investigation and the consultation with an expert

 19   will require more time.     For these reasons, counsel respectfully asks this Court to

 20   grant Ford’s request to extend the time for filing an amended petition by 90 days until

 21   January 24, 2019.

 22

 23

 24

 25

 26

 27


                                                      2

527
 1    Dated October 25, 2018 .
 2                                   Respectfully submitted,
 3
                                     Rene L. Valladares
 4                                   Federal Public Defender
 5
                                     /s/Kimberly Sandberg
 6                                   KIMBERLY SANDBERG
                                     Assistant Federal Public Defender
 7

 8

 9

 10                                  IT IS SO ORDERED:

 11

 12                                  __________________________
                                     ______________________________
                                     RICHARD F. BOULWARE, II
 13                                  United States District Judge
                                     United States District Court
 14                                         October 29, 2018.
                                     Dated: ________________________
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                 3

527
 1                               C E R TI FI C A T E   OF   S E R V I CE
 2          I hereby certify that on October 25, 2018, I electronically filed the foregoing

 3    with the Clerk of the Court for the United States District Court, District of Nevada

 4    by using the CM/ECF system.

 5          Participants in the case who are registered CM/ECF users will be served by

 6    the CM/ECF system and include: Ashley A. Balducci.

 7          I further certify that some of the participants in the case are not registered

 8    CM/ECF users. I have mailed the foregoing by First-Class Mail, postage pre-paid, or

 9    have dispatched it to a third party commercial carrier for delivery within three

 10   calendar days, to the following non-CM/ECF participants:

 11         Charles Adrian Ford
            No. 1073007
 12         Southern Desert Correctional Center
 13         P.O. Box 208
            Indian Springs, NV 89070
 14

 15                                              /s/Jessica Pillsbury
 16                                              An Employee of the
                                                 Federal Public Defender
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                       4

527
